                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARIANE SANCHEZ,

             Plaintiff,

v.                                                          CV No. 18-733 CG/SMV

MIGUEL ANGEL NOBOA AMADOR, et al.,

             Defendants.


                  ORDER GRANTING JOINT MOTION TO DISMISS

      THIS MATTER is before the Court on the parties’ Joint Motion to Dismiss (Doc.

52), filed August 27, 2019. Having considered the Motion, noting it is unopposed, and

being otherwise advised in the premises, the Court finds that the motion shall be

granted.

      IT IS THEREFORE ORDERED that the parties’ Joint Motion to Dismiss (Doc.

52), is GRANTED, Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
